-. »-»rw,z:zz§~~»z. w
%55/’ ALF§`/A / A/E///)
/7;[/\5/ IDM/“/ L\C £f/`/VL/`/L{&L/ /i?pEZ;/%

1 RECEIVED IN
O`ZW W /*/M 56 Qm~ /”é ` couRToFchMmALAPPEALs
LZ}/)/ / j >[A/v¢¢m// -
UCT 02 2015
/Q;/)L/ / '72@; 7£/// -25¢5
Abe\Acosta,C!erk

iDCoM'LL////f~£c./W»Lél» \TI;¢.\,@L \{0~»@ ' `

§/bLL£/L'{~b/.r
(DLDL,MWL §u/W\A,._L/W§ y ¢/§'&{¢ 435

159/§ )F*‘ (L
dwwl‘>u;/[¢ .TM¢V§ 775’1¢5

 

 

CAUSE NO: CR-08-0075-C, CR-08-0076-C
CR-08-0077-C, CR-08-0078-C

 

 

EX PARTE lIN THE DISTRICT COURT

HAYS COUNTY, TEXAS `

WlV.`AC/J>¢M

ROBERT FLORES SAMANIEGO, Jr. 22nd~JUDICIAl.DISTRICT

APPLICANTiS OBJECTIONfS TO STATE'S ANSWER TO
APPLICANT'S THIRD APPLICATION FOR WRIT OF HABEAS CORPUS RELIEF

 

'TO`THE HONORABLE JUDGE OF"SAID COURT§ ';

Comes Now, Robert Samaniego, TDCJ# 1566425, Applicant, pro se, and files this

the above entitled styled numbered cause Pursuant to Rules of Civil Procedure,
rule 307 and would show the Court the following:
_I.
Mr. Samaniego recieved the State's answer on the 20th day of September. 2015

denying his Third application for writ of habeas corpus relief. Mr. Samaniego

objects to the honoerable courts allegations . that there are no claims and ';

issues that could not have been presented previously~in an Original Application'.

Il.

Mr. Samaniego asserts that there "are" claims and issues that could not have

been presented in his Original Application for habeas corpus relief", had it not ~

have been for the court reporters incomplete record (transcript) when the state
purposely withheld the motion in limine from the rcord that Mr.-Samaniego has
been claiming his ground five "ineffective assistance of counsel for failing to
file a motion in limine to prevent the state from eliciting his prior convict-
ions over f18) years old". See court reporters record (captions);

v 111.
111. NEwLY DIS€OVER'ED EVIDENCE ` “ '

 

Because the motion in limine was purposely withheld from the court reporters

record, it prevented Mr. Samaniego from effectively presenting the court with

facts that the motion in limine is void as`a matter of law, when the record clear-
ly demonstrates that the void motion in limine was filed stamped with the clerk
_Eebuary 2, 2009 and the certificate of service was issued on Eebuary‘Z, 2008,

one year apart, "[A] proper citation must show the date the petition was filed"
See Tex.R.Civ. P. 99(b)§4), "[T] exas law has long held that errors in stating
.the"petitions filing date are fatally defective." see Garza v. Carza; 223 85012d
964 §Tex. Civ. App. -San Antonio 1949 no writ) Conner v. W. C. Bowman Lumber Co.

45 S.W.2d 237. 238 §Tex. Civ. App. -Austin 1931 no writ); Nat' l Ben Franklin Fire
_lns Co. V. 8cott. 214 8. W. 604 §Tex. Civ App. -Amarillo 1919 no writ) See also
Applicants brief in support of his Third Writ of Habeas Corpus for Relief. Thus,
because the motion in limine is void as a matter of law ultimately makes counsel
ineffective\for not filing a motion ingliminez gule of Civil Procedure relating‘
to issuance of service and return of citation are "mandatory"; failure to strictly
comply therewith will render invalid service of process. See Uvalde Country Club
v Martin Linen 8upply Co. . lnc. 685 8. W 2d 375. reversed 690 8. W. 2d 884 §Tex.

App -8an Antonlo 1984)§Approx1mately $14, 980 00 v. 8tate, 261 8. W. 3d 182.

_ The Newly Discovered Evidence_was unknown to Mr, Samaniego at the time of'
trial and the failure to discover the evidence was not due to his own want of
diligence. the materiality of evidence had it been included in the court report-
ers record would have brought about a different result in another trial the
evidence is admissable and not merely cumulative, corrborative, collateral or
impeaching of other evidence. Vernon' s Ann Texas C. C. P. arts 40. 03, 40. 03§6),

40. 05 U. 8. A. Cost. Amend. 5.

Vl STATE COURT8 CON8TlTUTIONAL VlOLATlON

 

Mr 8aman1ego was denied his Constitutional rights to due process and equal
protection of the law when the state habeas court prevented him from fully de-
veloping his claims of ineffective asslstance of;counsel and constitutional

Violations. Moreover, trial counsel was not allowed the opportunity'to:support'l

or contest Mr. Samaniego's ground for relief resulting in proceedings that were
not compiled in a fair manner and were outside the constraints of due process.

v. TRIAL coURTs FAILURE To ISSUE FIND;NGs oF FACT AND v
`“ CoNCLUSioNs  0F LAw REoUEsTED BY APPLicANT

w 0n the 5th day of August 2015 Mr. Samaniego requested for the honorable court
to issue findings of fact and conclusions of law. Because, the trial court ruled
on Mr. Samaniego' s merits incorperated in his Third habeas corpus, Mr. 8amaniego
was required to obtain written order actually reflecting that decision. 8ee Ex-' `
Parte Martell. 901 8. W. 2d 754 §Tex 4 Dist. 1995): also see Mr. Samaniego' s
issue' s requested in his request for findings of fact and conclusions  of law
filed on the 5th day of August. 2015. l v 4

Mr. Samaniego asserts that his Third application for writ of habeas corpus
is not entended to vex, harass or delay any proceeding, but, to bring to the
attention of this Honorable court the "Miscarriage of Justice" in Mr Samaniego sd
11. 07 habeas corpus proceedings. Mr. 8amaniego requests that this Honorable
vCourt remand this case back to the trial court for further findings of fact and
conclusions of law pursuant to Texas Rules of Civil Procedure. rule 296 and 11. 07
3§d), further, there is a need  for an expansion of the record, these issues can-
not be resolved based on the record before the court, Mr. Samaniego needs to
be brought back to the habeas trial court in Hays County, Texas for an evident-
iarv hearing, while the habeas trial court appoints an attorney to represent
Mr. Samaniego. Id. at 11. 07 3(d). " ' ' 4
WHEREFORE, PREMISES CONSIDERED, Mr. Samaniego prays that this Honorable
Court remand this case back to the habeas trial court for further findings of
facts and conclusions of law, and upon reviewing the record enter its 1udgment

remanding Mr. 8amaniego to custody of the Hays County Sheriff for his unconsti-

tutional confinement for release.

 

1 1NMATES DECLARATION
l"1, Robert Samaniego, TDCJ# 1566425' being'presently:incarcerated.in the`

Huntsville Unit of the Texa§ Department of Criminal Justice in Walker County,

Texa§. ver1fy and declare under penalty of per1ury that the facts contained

within are true and correct.

Executed on llthiség€ fday of ~` ,2015.

 

    

Robert Samaniego

l CERTIFICATE OF SERVICE
1 Robert Samaniego, TDCJ# 1566425, certify that a true and correct copy
of the above and foregoing has been delivered to the prison mailroom officials
postage prepaid. first c1a§s mail for delivery to the fo1low1ng:,Bever1y Crum1ev,
district c1erk at the Government Center, located at 712 S. Stagecoach Trl St te.

2211 San Marco§, Texa§ 78666.

Executed on this %f day of 5 ` '.,2Q15.

 
    

‘Roberthamaniego~
TDCJ# 1566425

815 12th St.
Huntsville, Texas 77348